DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The limitation “wherein the shielding portion has a concave portion contacting the structured pattern” is not supported by the original disclosure.  In Fig. 10 it is the convex side of the shielding portion which contacts the structured pattern, not the concave side.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 9 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to the claims is supported by Fig. 10 of the disclosure.  The examiner respectfully disagrees.  Fig. 10 shows that the part of the shielding portion in contact with the structured pattern is the convex part, not the concave part, of the shielding portion.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein the shielding portion has a concave portion contacting the structured pattern”, found in each of independent claims 1, 10, and 15, is not supported by the original disclosure.  In Fig. 10 it is the convex side of the shielding portion which 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 7-10, 12-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2016/0085109 A1) in view of Iwasaki (US 2014/0016348 A1).
With respect to claim 1:	Baek teaches “a backlight module (300+400) comprising: a light emitting unit (450+420) including a light source (450) and a light guide plate (420) transmitting light from said light source to an upper part of the light guide plate (paragraph 61); a light guide unit (410) placed above said light emitting unit (see Fig. 6) and transmitting light from a bottom part of the light guide unit to an upper part of the light guide unit (paragraph 67); a mold frame (300) containing said light emitting unit and said light guide unit and said mold frame formed to be apart from a side of said light guide unit (see Fig. 6); and a shielding portion (470) formed at the side of said light guide unit (see Fig. 6) preventing a light leakage (L1) transmitted from said the side of said light guide unit to an outside of light guide unit (paragraph 103), wherein the light guide unit comprises a plurality of sheets (see Fig. 6), and wherein the shielding portion has a concave portion (inside of the “L” shape the shielding portion takes in Fig. 6)”.
Baek does not specifically teach “wherein the light guide unit comprises a plurality of sheets each having a base film and a structured pattern on the base film, and wherein the shielding portion has a concave portion contacting the structured pattern”.
However, Iwasaki teaches “wherein the light guide unit (32) comprises a plurality of sheets (32a, 32b, 32c) each having a base film (parts of 32a, 32b, and 32c that are 
Iwasaki, when combined with the features of Baek, teaches “wherein the shielding portion has a concave portion contacting the structured pattern (Baek’s shielding portion has a concave portion contacting the top surface of the light guide sheets (see Fig. 6).  Since Iwasaki’s microlens array is on the top surface of light guide sheet 32c, incorporating the microlens array from Iwasaki necessarily places the shielding portion from Baek in contact with it.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the backlight module of Baek with the microlens and microprism arrayed light guide unit sheets taught by Iwasaki in order to have less luminance unevenness and concentrate light in a direction perpendicular to the light exit surface (Iwasaki paragraph 113).
With respect to claim 2:	Baek teaches “wherein said shielding portion is formed on a side of at least one of the plurality of the each sheets (see Fig. 6)”.
With respect to claim 3:	Baek teaches “wherein said light guide unit comprises at least one of a light condensing sheet condensing light from a bottom part of the light condensing sheet and then transmitting to an upper part of the light condensing sheet (paragraph 65), or a diffuser sheet diffusing light from a bottom part of the diffuser sheet and transmitting to an upper part of the diffuser sheet (paragraph 65)”.
With respect to claim 4:	Baek teaches “wherein said light guide unit comprises a plurality of sheets (see Fig. 6) where the structured pattern is formed on a side of the 
With respect to claim 7:	Baek teaches “wherein said shielding portion contains a color ink inside (paragraph 94) and shields leakage light from a side of said light guide unit to an outside of said light guide unit (paragraph 103)”.
With respect to claim 8:	Baek teaches “wherein said shielding portion is formed at a certain portion along said the side of said light guide unit (see Fig. 6)”.
With respect to claim 9:	Baek teaches “wherein said shielding portion comprises a photopolymer resin or a thermosetting resin (paragraph 94)”.
 With respect to claim 10:	Baek teaches “a light guide unit (400) comprising; a base film formed as a flat plate and having a preset thickness (410); a structured pattern formed on either a top surface or a bottom surface of said base film wherein said structured pattern either condenses or diffuses light transmitted from a bottom part of said base film (paragraph 67); and a shielding portion (470) formed at the side of said light guide unit (see Fig. 6), wherein said shielding portion prevents a leakage of light (L1) transmitted from said the side of said light guide unit to an outside of light guide unit (paragraph 103), wherein said light guide unit comprises a light source (450) and light guide plate transmitting light from said light source to an upper part of the light guide plate (420), wherein the shielding portion has a concave portion (inside of the “L” shape made by the shielding portion)”.
Baek does not specifically teach “wherein the shielding portion has a concave portion contacting the structured pattern”.

It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the backlight module of Baek with the microlens and microprism arrayed light guide unit sheets taught by Iwasaki in order to have less luminance unevenness and concentrate light in a direction perpendicular to the light exit surface (Iwasaki paragraph 113).
With respect to claim 12:	Baek teaches “wherein said shielding portion contains a color ink inside (paragraph 94) and shields leakage light from the side of said shielding portion to an outside of said shielding portion (paragraph 103)”.
With respect to claim 13:	Baek teaches “wherein said shielding portion is formed at a certain portion along the side of said base film (see Fig. 6)”.
With respect to claim 14:	Baek teaches “wherein said shielding portion comprises a photopolymer resin or a thermosetting resin (paragraph 94)”.
With respect to claim 15:	Baek teaches a method for manufacturing a light guide unit (400) comprising a step of; a preparation step for placing a light guide unit formed with a structured pattern (410); a shielding portion formation step for consecutively forming a shielding portion at a side of the light guide unit (470); a shielding portion hardening step for hardening said shielding portion (implied by 
Baek does not specifically teach that there are a plurality of light guide units and consequently does not teach the step of separating them into individual light guide units.
However, in the past the court have ruled that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see MPEP 2144.04(VI)(B)) and that making separable is similarly prima facie obvious (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP 2144.04(V)(C)).  
In the present case Baek is silent about whether the light guide units are made one at a time or a plurality at a time.  However, in light of the pertinent case law producing a plurality of light guide units is considered prima facie obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see MPEP 2144.04(VI)(B)) and a logical corollary to producing several at once is that they would have to be separated because only one light guide unit is needed per display (Baek Fig. 1) and pertinent case law holds that making separable is prima facie obvious (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP 2144.04(V)(C)).
Baek does not specifically teach “wherein the light guide unit comprises a plurality of sheets each having a base film and a structured pattern on the base film, and wherein the shielding portion has a concave portion contacting the structured pattern”.

Iwasaki, when combined with the features of Baek, teaches “wherein the shielding portion has a concave portion contacting the structured pattern (Baek’s shielding portion has a concave portion contacting the top surface of the light guide sheets (see Fig. 6).  Since Iwasaki’s microlens array is on the top surface of light guide sheet 32c, incorporating the microlens array from Iwasaki necessarily places the shielding portion from Baek in contact with it.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the with of making the light guide unit of Baek with the microlens and microprism arrayed light guide unit sheets taught by Iwasaki in order to have less luminance unevenness and concentrate light in a direction perpendicular to the light exit surface (Iwasaki paragraph 113).
With respect to claim 17:	Baek teaches “wherein said preparation step is to place said shielding portion (see Fig. 5a) with a preset size to a forming device (300) wherein a side of said light guide unit contacts with said forming device each other thereby transposing and forming the shielding portion (see Fig. 6)”.

Claims 5, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Iwasaki as applied to claims 1, 4, 10, and 15 above, and further in view of Momose et al. (US 2013/0021558 A1).

Baek does not specifically teach “wherein said shielding portion is a portion penetrated and hardened at a space formed between said structured patterns of the plurality of the sheets”.
However, Momose teaches “wherein said shielding portion (180) is a portion penetrated and hardened at a space (see Fig. 8a) formed between said structured patterns of the plurality of the sheets (182 and 183)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the backlight module of Baek by adding a shielding portion between the plurality of sheets as Momose teaches in order to return leakage light to the light guide plate (Momose paragraphs 9, 75).
With respect to claim 6:	Baek in view of Iwasaki teaches “The backlight module of claim 1 (see above)”.
Baek does not specifically teach “a reflector disposed between said shielding portion and said the side of said light guide units wherein said reflector reflects said light transmitted from a bottom side part of said light guide unit to an inside of said light guide unit”.
However, Momose teaches “a reflector (180) disposed between said shielding portion (120) and said the side of said light guide units (80, 182) wherein said reflector reflects said light transmitted from a bottom side part of said light guide unit to an inside of said light guide unit (see Fig. 8a)”.

With respect to claim 11:	Baek in view of Iwasaki teaches “The light guide unit of claim 10 (see above)”.
Baek does not specifically teach “a reflector formed between said shielding portion and said the side of said light guide units wherein said reflector reflects said light transmitted from a bottom side part of said light guide unit to an inside of said light guide unit”.
However, Momose teaches “a reflector (180) formed between shielding portion (120) and said the side of said light guide units (80, 182) wherein said reflector reflects said light transmitted from a bottom side part of said light guide unit to an inside of said light guide unit (see Fig. 8a)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the backlight module of Baek by adding a reflector portion as Momose teaches in order to return leakage light to the light guide plate (Momose paragraphs 9, 75).
With respect to claim 16:	Baek in view of Iwasaki suggests “the method for manufacturing the light guide unit of claim 15 (see above)”.
Baek does not specifically teach “a reflector formation step for forming a reflector at said side of said light guide unit accumulatively placed at said preparation step”.

It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the backlight module of Baek by adding a reflector portion as Momose teaches in order to return leakage light to the light guide plate (Momose paragraphs 9, 75).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875